ORIGINAL                                          08/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 22-0392


                                        OP 22-0392


 KATHAN JOHNSON,
                                                                        AUG 0 9 2022
                                                                      Bowen   Greenwood
                                                                                        Cour'
              Petitioner,                                           Clerk of Supreme
                                                                       St:atE. of NAnntanp


       v.                                                            ORDER

 CAPTAIN VALDEZ,

              Respondent.



       ln a recently filed Petition for Writ of Habeas Corpus, Kathan Johnson maintains
that his incarceration is illegal because he was charged on February 19, 2021, for several
offenses and he has not been to trial. He asserts a violation of his constitutional right to a
speedy trial. He also indicates that his bail is excessive and that his driving under the
influence offense has been dismissed twice, violating his right to be free from double
jeopardy. Johnson is currently held in the Yellowstone County Detention Center.
       We addressed Johnson's similar claims about malicious prosecution and illegal
incarceration last month. This Court denied and dismissed his petition for habeas corpus
relief because Johnson's incarceration was due to his four pending, criminal matters.
Johnson v. Thirteenth Judicial District Court and Captain Valdez, No. OP 22-0370, Order
(Mont. July 26, 2022). Not much has changed since our prior Order, except possibly one
less pending case in court.
       Johnson is not entitled to habeas corpus relief. Johnson has not dernonstrated want
of bail, pursuant to § 46-22-103, MCA, and we conclude that his incarceration is not illegal.
Upon the issuance of final judgments, Johnson has the remedy of appeal. Section 46-20-
104(1), MCA. Therefore,
       IT IS ORDERED Johnson's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Michael G.
Moses, District Court Judge; Terry Halpin, Clerk of District Court, Yellowstone County,
under Cause No. DC 21-236; Jacob Andrew Yerger, Yellowstone County Deputy
Attorney; Michael Malone, Defense Counsel; Captain Valdez, Yellowstone County
Detention Center, and Kathan D. Johnson personally.
      DATED this c )4/):-.1ay of August, 2022.




                                                      /7(,/-2,


                                                              Justices




                                           2